Citation Nr: 1627818	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from July 1964 to June 1969 and from January 1971 to October 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his substantive appeal form (VA Form 9) dated in March 2015, the Veteran indicated that he desired a Board hearing at a local VA office.  In April 2016, the VA sent him a letter, notifying him of a hearing at the Newark RO before a Veterans Law Judge (Travel Board) that was scheduled for May 2016.  Another VA letter was sent to him in early May 2016, reminding him of his upcoming hearing later that month.  He did not appear for the hearing, and eight days after the scheduled hearing, he called the RO to explain that he missed his hearing because he had knee surgery with complications.  He sent a letter in June 2016 to further explain the reason for his failure to show for the hearing.  He stated that he was unaware of the hearing date because the VA notification letter was held at his local post office, and that he did not pick up his mail in a timely manner because his return from Florida was delayed for 10 days on account of the aforementioned knee surgery.  He requested that the hearing be rescheduled as soon as possible, as he would be at his New Jersey address contained in the file.  

After consideration of the Veteran's reasons for his failure to appear for the hearing in May 2016, the Board finds that he has presented good cause for his failure to appear, and also finds that under the circumstances a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.702(d).  Therefore, the case must be returned to the RO so that his hearing may be re-scheduled.  In that regard, the Board notes that the Veteran appears to spend part of the year in Florida and part of the year in New Jersey.  (His designated representative is the Florida Department of Veterans Affairs.)  Thus, prior to scheduling the Veteran for a hearing, the RO should contact him to determine whether he will be in New Jersey or Florida, and arrange to have the hearing scheduled accordingly.  Alternatively, the RO could suggest a videoconference hearing in lieu of a Travel Board hearing, which might expedite the hearing process.    

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing.  In arranging for the hearing, the AOJ should first contact the Veteran to ascertain whether he will be in New Jersey or Florida, and schedule him for the local RO where he will be residing.  As an alternative to the Travel Board hearing, the AOJ may suggest that the Veteran have a videoconference hearing, which might enable him to have his hearing sooner rather than later.  Thereafter, the Veteran's appeal should be processed in accordance with established appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

